                               IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF GEORGIA
                                                ATLANTA DIVISION


             KIM A. EARLYCUTT,
                   Movant,                                             CRIMINAL ACTION NO.
                                                                         1:l7-CR-0084-1-LMM
                   v.
                                                                          CIVIL ACTION NO.
             UNITED STATES OF AMERICA,                                    1:18-CV-4758-LMM
                   Respondent.


                                                         ORDER


                   Presently     before   the    Court    is   the   Magistrate   Judge's   Report   and


             Recommendation (R&R) recommending that the pending 28 U.S.C. § 2255 motion to


             vacate be granted in part and denied in part. [Doc. 95]. Both the Government and


             Movant have filed objections in response to the R&R. [Doc. 97, 98].


                   A district judge has broad discretion to accept, reject, or modify a magistrate


             judge's proposed findings and recommendations. United States v. Raddatz, 447 U.S.


             667, 680 (1980). Pursuant to 28 U.S.C. § 636(b)(1), the Court reviews any portion of


             the Report and Recommendation that is the subject of a proper objection on a de nova


             basis and any non-objected portion under a "clearly erroneous" standard. "Parties


             filing objections to a magistrate's report and recommendation must specifically


             identify those findings objected to. Frivolous, conclusive or general objections need


             not be considered by the district court." Marsden v. Moore, 847 F.2d 1536, 1548


             (11th Cir. 1988).


AO 72A
(Rev.8/82)
                       In the R&R, the Magistrate Judge concludes that Movant's Ground One claim


             that her trial counsel was ineffective for failing to object to the $5,222,634.00 loss


             amount attributed to her in the presentence report is unavailing because     (1)   Movant


             had agreed to the loss amount in her plea agreement, (2) and her assertion that her trial


             counsel failed to properly investigate the matter was entirely conclusory because


             Movant failed to explain what a "proper" investigation would have revealed. The


             Magistrate Judge next concluded that Movant's Ground Two claim that this Court


             erred in departing upward in imposing her sentence was simply wrong because this


             Court's sentence was significantly below the guidelines calculation.        Finally, the


             Magistrate Judge concluded that, with respect to her Ground Three, because it appears


             that Movant sought to appeal her conviction and/or sentence, and her failure to do so


             was apparently beyond her control, Movant is entitled to a restoration of her appeal


             rights.


                       The Government objects to the Magistrate Judge's statement that there is no


             indication that Movant ever waived her appeal rights because Movant waived her


             appeal rights as part of her plea agreement. While the Government is correct, this


             Court reads the Magistrate Judge's statement to mean that she did nothing to waive


             the limited appeal rights that she had left after her appeal waiver. In any event, the


             Government does not object to the Magistrate Judge's recommendation, and this Court



                                                        2


A072A
(Rev.8/82)
             agrees with the Magistrate Judge that, given the circumstances, Movant is entitled to


             the restoration of her appeal rights.


                     In her objections, Movant objects only to the Magistrate Judge's conclusion


             regarding her claim that trial counsel was ineffective for failing to object to the loss


             amount.    According to Movant,     (1) a lower loss amount would have resulted in a


             shorter sentence, and, (2) she claims, her trial counsel told her that she could challenge


             the loss amount at a later time. In response to the first objection, Movant is correct,


             but that does not demonstrate that the Magistrate Judge erred in determining that she


             is not entitled to relief. As to the second objection, Movant expressly stipulated to the


             loss amount as a part of her plea agreement and affirmed the loss amount during her


             plea hearing, which overrides anything that anyone, including her counsel, said to her.


                     Based on its review of the record in light of the objections, this Court holds that


             the Magistrate Judge's findings and conclusions are correct. Accordingly, the R&R,


             [Doc.   95], is hereby   ADOPTED as the order of this Court, and the §            2255 is

             GRANTED IN PART, but only with respect to her claim that her counsel failed to


             protect her right to an appeal, and a restoration of Movant' s appeal rights is hereby


             GRANTED.        The§     2255 motion is    DENIED with respect to Movant's other


             grounds for relief.




                                                          3


AO 72A
(Rev.8/82)
                   This Court further agrees with the Magistrate Judge that, with respect to her


             Grounds One and Two, Movant has failed to raise any claim of arguable merit, and a


             Certificate of Appealability is DENIED pursuant to 28 U.S.C. § 2253(c)(2) with


             respect to those two claims.


                   According to the Eleventh Circuit,


                   [w]hen the district courts of this circuit conclude that an out-of-time
                   appeal in a criminal case is warranted as the remedy in a § 2255
                   proceeding, they should effect that remedy in the following way: (1) the
                   criminal judgment from which the out-of-time appeal is to be permitted
                   should be vacated; (2) the same sentence should then be reimposed; (3)
                   upon reimposition of that sentence, the defendant should be advised of
                   all the rights associated with an appeal from any criminal sentence; and
                   (4) the defendant should also be advised that the time for filing a notice
                   of appeal from that re-imposed sentence is ten days, which is dictated by
                   Rule 4(b)(1)(A)(i).


             United States v . Phillips, 225 F.3d 1198, 1201 (11th Cir. 2000).


                   Accordingly, the judgment and sentence entered in this matter as to Kim


             Earlycutt is hereby VACATED and REIMPOSED as of the date hereof with credit


             for all time served and any amounts that may have been paid for restitution and/or


             special assessment.


                   Defendant is advised that:


                   (a) she has the right to an appeal;




                                                         4


AO 72A
(Rev.8/82)
             (b) if she is unable to pay the cost of an appeal, she may apply for   in forma

             pauperis   status to pursue the appeal;


             (c) if she so requests, the Clerk of this Court will prepare and file a notice of


             appeal on her behalf;


             (d) she has the right to counsel on appeal and, if she cannot afford counsel, an


             attorney will be appointed to represent her; and


             (e) with few exceptions, any notice of appeal must be filed within fourteen days


             of the date the Court reimposes its sentence.


             IT IS SO ORDERED, this        J,yw. day of   S'.<phtnlet  v      '2019.




                                  LEIGH MARTIN MAY        O
                                  UNITED STATES DISTRICT JUDGE




                                                  5


AO 72A
(Rev.8/82)
